NO. 07-05-0281-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 27, 2006
                           ______________________________

                        SCOTT WILLIAM BRADLEY, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

               NO. 109517; HONORABLE PAMELA C. SIRMON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                             ON ABATEMENT AND REMAND


       Appellant Scott William Bradley has given notice of appeal from a judgment of

conviction and sentence for the offense of criminal trespass. The appellate court clerk

received and filed the trial court clerk’s record on August 9, 2005. The trial court reporter’s

record was filed on November 22, 2005.


       By letter dated February 1, 2006, the appellate clerk reminded counsel for appellant

that appellant’s brief was due on January 23, 2006, and that neither the brief nor a motion

for a further extension of time had been received. Counsel for appellant was further
advised by such letter that if no response to the letter was received by February 13, 2006,

the appeal would be abated to the trial court for hearing pursuant to Rule of Appellate

Procedure 38.8(b). No response has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (3)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than March 27, 2006.


                                                   Per Curiam

Do not publish.



                                              2